DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are subject under examination.

Response to Arguments
Applicant’s arguments, regarding Prior art rejection on page 9-11, filed 8/25/2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The Claims rejection under 35 U.S.C 102 and U.S.C. 103 has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.8885587. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious.

Present application 16884303
Patent number 8885587
1.(Original) A method, comprising:
receiving, from a base station, downlink control information (DCD) through a downlink component carrier; and
feeding back Acknowledgement/Negative-acknowledgement (ACK/NACK) information according to a first command, 
wherein the first command is related to ACK/NACK feedback and configured in a common field in the DCI, wherein the first command is configurable to have a type of at least two types of commands related to ACK/NACK feedback, and the common field is configurable to carry the first command when the first command has any type of the at least two types of commands.
Applicant has broaden the claim by not specifying the two type of commands to be TCP command and ARI command.
Applicant has further broaden the claim by deleting wherein the common field is configured by configuring the common field in at least one piece of DCI transmitted by a system-linked downlink component carrier as a TPC command and configuring the common field in at least one piece of DCI transmitted by a non-system-linked downlink component carrier as an ARI command.


Method comprising:
Receiving downlink control information (DCI), which is sent by a base station and transmitted by a downlink component carrier;
Feeding back ACK/NACK information according to a command indicated by a common field in the DCI, 


wherein the common field is configured as one command according to a type of a downlink component carrier transmitting the DCI, the common field is indicative of one of the TCP command and an ACK resource indication (ARI) command.


Baldemair teaches wherein the common field is a transmission power control (TPC) command field, the at least two types of commands related to ACK/NACK feedback comprise three types of commands, and the three types of commands are: a TPC command type, a downlink assignment index (DAI) command type, and an acknowledgment (ACK) resource indication (ARI) command type.

3. (Original) The method according to claim 2, comprises:

determining that the first command configured in the common field is the TPC command type in response to at least one piece of DCI that carries the first command being transmitted through a system-linked downlink component carrier; and

determining that the first command configured in the common field is the ARI command type in response to the at least one piece of DCI that carries the first command being transmitted through a non-system-linked downlink component carrier.
Claim 3:
the common field is configured by configuring the common field in at least one piece of DCI transmitted by a system-linked downlink component carrier as a TPC command and 

configuring the common field in at least one piece of DCI transmitted by a non-system-linked downlink component carrier as an ARI command.

9. (Original) An apparatus, comprising: a 
transceiver, configured to receive, from a base station, downlink control information (DCI) through a downlink component carrier; and

 a processor, configured to: determine Acknowledgement/Negative-acknowledgement (ACK/NACK) information; and feed back, through the transceiver, the ACK/NACK information according to a first command, wherein the first command is related to ACK/NACK feedback and configured in a common field in the DCI,
 wherein the first command is configurable to have a type of at least two types of commands related to ACK/NACK feedback, and the common field is configurable to carry the first command when the first command has any type of the at least two types of commands.

Applicant has broaden the claim by not specifying the two type of commands to be TCP command and ARI command.
Applicant has further broaden the claim by deleting wherein the common field is configured by configuring the common field in at least one piece of DCI transmitted by a system-linked downlink component carrier as a TPC command and configuring the common field in at least one piece of DCI transmitted by a non-system-linked downlink component carrier as an ARI command.

9. A user equipment, comprising:
a receiving module, configured to receive downlink control information (DCI) that is sent by a base station and transmitted by a downlink component carrier; and 

a feedback module, configured to feed-back Acknowledgement/Negative-acknowledgement (ACK/NACK) feedback information according to a command indicated by a common field preset in the DCI, 

wherein the common field is configured as one command according to a type of a downlink component carrier transmitting the DCI, and the common field is indicative of one of a transmission power control (TPC) command and an ACK resource indication (ARI) command.



11. (Original) The apparatus according to claim 10, is configured to:

determine that the first command configured in the common field is the TPC command type in response to at least one piece of DCI that carries the first command being transmitted through a system-linked downlink component carrier; and

determine that the first command configured in the common field is the ARI command type in response to the at least one piece of DCI that carries the first command being transmitted through a non-system-linked downlink component carrier.
Claim 9  

wherein the common field is configured by configuring the common field in at least one piece of DCI transmitted by a system-linked downlink component carrier as a TPC command and 

configuring the common field in at least one piece of DCI transmitted by a non-system-linked downlink component carrier as an ARI command.
17. (Original) A non-transitory computer readable storage medium storing programming for execution by a processor, the programming comprising instructions to: receive, from a base station, downlink control information (DCI) through a downlink component carrier; and

feed back Acknowledgement/Negative-acknowledgement (ACK/NACK) information according to a first command, wherein the first command is related to ACK/NACK feedback and configured in a common field in the DCI, wherein the first command is configurable to have a type of at least two types of commands related to ACK/NACK feedback, and the common field is configurable to carry the first command when the first command has any type of the at least two types of commands.

Applicant has broaden the claim by not specifying the two type of commands to be TCP command and ARI command.
Applicant has further broaden the claim by deleting wherein the common field is configured by configuring the common field in at least one piece of DCI transmitted by a system-linked downlink component carrier as a TPC command and configuring the common field in at least one piece of DCI transmitted by a non-system-linked downlink component carrier as an ARI command.

A method comprising:



Receiving downlink control information (DCI), which is sent by a base station and transmitted by a downlink component carrier;

Feeding back ACK/NACK information according to a command indicated by a common field in the DCI, 


wherein the common field is configured as one command according to a type of a downlink component carrier transmitting the DCI, the common field is indicative of one of the TCP command and an ACK resource indication (ARI) command.

19. (Original) The non-transitory computer readable storage medium according to claim 18, the programming further comprises:

instructions to: when a feedback mode of the ACK/NACK information is a multiplexing feedback mode: determine that the first command configured in the common field is the TPC command type in response to at least one piece of DCI that carries the first command being 
transmitted through a system-linked downlink component carrier; and

determine that the first command indicated by the common field in the DCI is the ARI command type in response to the at least one piece of DCI that carries the first command being transmitted through a non-system-linked downlink component carrier
Claim 3:


the common field is configured by configuring the common field in at least one piece of DCI transmitted by a system-linked downlink component carrier as a TPC command and 


configuring the common field in at least one piece of DCI transmitted by a non-system-linked downlink component carrier as an ARI command.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416         

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416